          Case 1:19-cr-00743-PGG Document 23 Filed 06/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             - against -                                                  ORDER

IAN CARMICHAEL,                                                    19 Cr. 743 (PGG)

                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that the conference previously scheduled for June 3, 2020

is adjourned to August 6, 2020 at 11:15 a.m. in Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York.

               Upon the application of the United States, by and through Assistant United States

Attorney Benjamin Woodside Schrier, and with the consent of Ian Carmichael, by and through

his counsel, Julia Gatto, it is further ORDERED that the time from June 3, 2020 through August

6, 2020 is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), in the interests of

justice. The ends of justice served by the granting of this continuance outweigh the interest of

the public and the Defendant in a speedy trial, because it will permit the Defendant to continue

reviewing discovery and the parties to continue discussing a pretrial disposition, and in light of

the various difficulties presented by the ongoing public health crisis.

Dated: New York, New York
       June 2, 2020
